Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record taken alone or in combination does not teach or suggest the limitations of instant independent claim 1, particularly:
An air conditioning system comprising a controller; a sensor for detecting humidity or indoor air; a ventilator configured to, when the detected humidity is lower than a threshold value, heats and humidifies air from outside the a room and supplies the heated and humidified air into the room; and an indoor unit configured to heat indoor air in an indoor heating operation; wherein the controller is configured to perform the indoor heating operation when the detected humidity is higher than the humidity threshold value and to discontinue the indoor heating operation when the detected humidity is lower than the humidity threshold value so that the electric power consumed by the indoor heating operation is lower when the humidity is lower than the humidity threshold value than when it is above the humidity threshold value.

US Publication No. 2017/097165 to Yasuda et al. teaches an air conditioning system comprising a ventilator (23) configured to heat and humidify outside air and  introduce it into a room (using temperature regulating coil 5 and humidifying element 6 as 

US Patent No. 10,775,059 B2 to Lee et al. teaches an air conditioning system having a first heater (140) for heating air to be provided to an indoor space (at an outlet 115a) and an indoor air humidity sensor (12) in communication with a control unit (10), the heater (140) being controlled to be turned on and off based on the sensed indoor humidity. 
Applicant argues in pp. 7-8 of the reply filed 10 July 2021, that Lee does not teach the limitations of instant independent claim 1, particularly asserting that Lee teaches in col. 7, lines 24-35 that the heater (140) is activated in low humidity conditions (“when… an indoor humidity needs to be increased”, col. 7, lines 24-35) rather than teaching or suggesting that the heater be activated when the humidity is greater than a threshold value and deactivated when the humidity is less than the threshold value as taught in instant independent claim 1.
.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	21 October 2021


/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763